1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                 ***
4    MILTON DAVID PLUMMER,                                Case No. 3:19-cv-00235-MMD-CBC
5                                       Petitioner,                     ORDER
            v.
6
     RENEE BAKER, et al.,
7
                                    Respondents.
8

9           This pro se petition for writ of habeas corpus relief pursuant to 28 U.S.C. § 2241
10   comes before the Court for initial review under Rule 4 of the Rules Governing Section
11   2254 Cases in the United States District Courts. The filing fee has been paid. Following
12   initial review, Petitioner will be directed to file an amended petition.
13          Petitioner filed his petition under 28 U.S.C. § 2241. However, he is in custody
14   pursuant to a state court judgment of conviction, so the only proper basis for his claims is
15   28 U.S.C. § 2254. See White v. Lambert, 370 F.3d 1002, 1005-07 (9th Cir. 2004),
16   overruled on other grounds by Hayward v. Marshall, 603 F.3d 546, 555 (9th Cir. 2010)
17   (en banc). Petitioner must therefore file an amended petition on the § 2254 form.
18          It is therefore ordered that Petitioner file an amended petition, on the § 2254 form,
19   within 30 days of the date of entry of this order.
20          It is further ordered that Petitioner’s request for confirmation of payment of filing
21   fee (ECF No. 6) is granted by way of this order.
22          It is further ordered that Petitioner’s request for a one-time stamped copy (ECF No.
23   4), construed as a motion for a copy of his Petition, is granted. The Clerk of Court will
24   send Petitioner a copy of his papers in this action. The Clerk of Court also will send
25   Petitioner two copies of the form for 28 U.S.C. § 2254 petitions.
26          DATED THIS 6th day of June 2019.
27
28                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
